DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 1, the claim limitations are related to the Applicant’s figure 1. The Examiner believes the closest prior art reference to be In et al (KR 10-2017-0078978). See figure 9 below:

    PNG
    media_image1.png
    495
    784
    media_image1.png
    Greyscale

Claim 1 discloses an input circuit, a sensing control sub-circuit, an output sub-circuit, a first reset sub-circuit, and a pull-down sub-circuit. The Examiner believes In teaches in figure 9 an input circuit (T21), a sensing control sub-circuit (T1, T2, and T3), an output sub-circuit (Tu), a first reset sub-circuit (T22), and a pull-down sub-circuit (BK4, Td, and T31). Specifically claim 1 claims the sensing control sub-circuit (T1, T2, and T3) is connected with a random sensing signal terminal (LSP), the signal input terminal (S(n-3)), a first clock signal terminal (CLK), a first reset terminal (RST) and the pull-up node (Q) respectively and is configured to provide a signal of the first clock signal terminal (CLK) to the pull-up node (Q) under control of the signal input terminal (S(n-3)), the random sensing signal terminal (LSP), the first clock signal terminal (CLK) and the first reset terminal (RST). 
But In does not specifically teach or disclose the input sub-circuit (T21) is connected with a signal input terminal (S(n-3)), a first power supply terminal and a pull-up node (Q) respectively; 
the first reset sub-circuit (T22) is connected with the first reset terminal, the pull-up node (Q) and a second power supply terminal (GVSS) respectively; 
the output sub-circuit (Tu) is connected with a second clock signal terminal (CLK), a third clock signal terminal, the pull-up node (Q), a first output terminal (Sn) and a second output terminal respectively; and 
the pull-down sub-circuit (BK4, Td, and T31) is connected with the first power supply terminal (GVDD), the second power supply terminal (GVSS), a third power supply terminal, the pull-up node (Q), the first output terminal (Sn) and the second output terminal respectively. 
Wherein the underlined limitations are not taught or disclosed. 
The Examiner believes the prior art reference of Takasugi (US 2018/0337682 A1) teaches an output sub-circuit and pull-down sub-circuit which is connected to a second output, a different clock signal, and third power supply terminal shown in figure 5. 
The Examiner believes the prior art reference of Shao et al (US 2016/0172054 A1) teaches the input sub-circuit connected to a first supply terminal as shown in figure 3. 
None of the prior art refences teaches or discloses the first reset sub-circuit is connected to the first reset terminal which is also connected to the sensing control sub-circuit. The cited prior art references teach the signal being a different signal (S(n+3)). Therefore in light of this difference the Examiner has indicated the claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/           Primary Examiner, Art Unit 2691                                                                                                                                                                                             	05/20/2022